OPINION OF THE COURT
Memorandum.
Judgment affirmed, without costs.
The judgment in favor of plaintiff is amply supported by the record. However, the judgment does not dispose of the third-party action and no judgment dismissing said action has been entered. Thus, the issue of whether the court below erred in dismissing that action is not before this court. We note, however, that were the issue properly before us we would have provided that the dismissal of the third-party action be without prejudice since it appears that the third-party defendant may be partly responsible for the defects in plaintiff’s automobile.
Farley, P. J., Geiler and Widlitz, JJ., concur.